                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       DOCKET NO. 1:19-CV-00197-MOC-WCM

LESLIE E. KLINE, on her own behalf     )
and on behalf of J.T.W., a minor under the
                                       )
age of eighteen, and JEFFERY A. KLINE, )
                                       )
                     Plaintiffs,       )
            vs.                        )                               ORDER
                                       )
CLEVELAND COUNTY, a local              )
government entity, et al.,             )
                                       )
                     Defendants.       )
_______________________________________)

       THIS MATTER comes before the Court on a Motion to Dismiss all claims against the

employees of the Cleveland County Department of Social Services (“DSS”) in their official

capacities. See Doc. No. 79. In support, the DSS employees assert that the Klines failed to

properly serve them in their official capacities and that, regardless, the claims are duplicative of

those filed against Cleveland County. See Doc. No. 80. Because the official capacity claims are

redundant with their claims against Cleveland County, the Court will grant the Motion to Dismiss.

       The relevant facts for this motion are straightforward. In June 2019, the Klines filed this

lawsuit, alleging that the Cleveland County Department of Social Services, the DSS employees,

and Leslie Kline’s ex-husband unlawfully conspired to deprive them of their constitutional right

to familial privacy. See Doc. No. 1. Their Amended Complaint asserts claims against Cleveland

County—the government entity responsible for the Department of Social Services—and the DSS

employees—in both their official and individual capacities. Each official capacity claim is

identically asserted against Cleveland County. See Doc. No. 17 ¶¶ 321–463.1 It is uncontested


       1
       In their Amended Complaint, the Klines assert several claims collectively against the
“DSS Defendants.” See Doc. No. 17 at 2, 56. Though the term is defined inartfully, the Court


     Case 1:19-cv-00197-MOC-WCM Document 90 Filed 06/02/20 Page 1 of 5
that the Klines properly served Cleveland County. See Doc. Nos. 80 at 2–3. It is also uncontested

that the DSS employees waived service of process in their individual capacities. See id. But the

DSS employees now move to dismiss the claims against them in their official capacity, maintaining

they were not served and did not waive service in that capacity. See Doc. No. 79 at 1.

        As a starting point, both the Klines and the DSS employees recognize that official capacity

suits “generally represent only another way of pleading an action against an entity of which an

officer is an agent.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978); see Kentucky

v. Graham, 473 U.S. 159, 166 (1985) (explaining that official capacity suits are not “against the

official personally, for the real interest is the entity”). But the litigants disagree on the implications

of this rule for proper service of process. The Klines maintain that, because Cleveland County has

been properly served, the DSS employees have likewise been served for purposes of the official

capacity claims. See Doc. No. 84 at 2. For their part, the DSS employees assert that they were

not properly served because they did not personally receive such service. See Doc. No. 80 at 5.

        The litigants are not alone in their disagreement. Federal Rule of Civil Procedure 4 fails

to specify the proper method of serving public employees in their official capacity. See Cheeks v.

Belmar, 331 F.R.D. 499, 505 (E.D. Mo. 2019). Some courts, recognizing that an official capacity

suit is essentially a suit against the government, have thus held that service is governed by Rule

4(j), which provides the method of service for state and local entities. See Moore v. Hosemann,



understands that designation to include Cleveland County, as it is the proper entity to be sued when
asserting claims against its Department of Social Services. See, e.g., Doc. No. 17 ¶ 7 (identifying
“Defendant County [as] the employer of [the DSS employees] and [the] proper entity to be sued
under 42 U.S.C. § 1983”). By representing that the “official capacity claims are redundant,”
counsel representing the DSS employees and Cleveland County acknowledges the same. Doc. No.
80 at 6; see also id. (noting “that because DSS is not subject to suit in its own name, [so the] county
would be proper party for official capacity claims brought against DSS director and employees”
(quoting Hogan v. Cherokee Cty., No. 1:18-CV-96, 2019 WL 2591089, at *7 (W.D.N.C. Feb. 28,
2019), report and recommendation adopted, 2019 WL 1376074 (W.D.N.C. Mar. 27, 2019)).
                                                    2

      Case 1:19-cv-00197-MOC-WCM Document 90 Filed 06/02/20 Page 2 of 5
591 F.3d 741, 746 (5th Cir. 2009); id. at 746 n.6 (collecting cases); see also Mack v. Fox, No.

1:07-CV-760, 2008 WL 4832995, at *3 (M.D.N.C. Nov. 4, 2008), report and recommendation

adopted, 2008 WL 7674789 (M.D.N.C. Dec. 10, 2008). By contrast, other courts require the

public officer to be personally served, as that officer will be bound by the judgment and can be

held in contempt for failing to comply. See Caisse v. DuBois, 346 F.3d 213, 216 (1st Cir. 2003);

Amen v. City of Dearborn, 532 F.2d 554, 557 (6th Cir. 1976); see also 4B Wright & Miller, Fed.

Prac. & Proc. Civ. § 1109 (noting a split of authority).

       The Court need not decide the novel question of whether the DSS employees were properly

served in their official capacity. Regardless, the Klines’ official capacity claims shall be dismissed

as duplicative. As the Supreme Court has explained, there is no “need to bring official-capacity

actions against local government officials, for, under Monell[,] local government units can be sued

directly for damages and injunctive or declaratory relief.” Graham, 473 U.S. 167 n.14. Indeed,

the Fourth Circuit has held that official capacity claims may be dismissed when they are redundant

with claims against local government units. See Ridpath v. Bd. of Governors Marshall Univ., 447

F.3d 292, 307 n.13 (4th Cir. 2006); Love-Lane v. Martin, 355 F.3d 766, 783 (4th Cir. 2004) (citing

Hicks v. Halifax Cty. Bd. of Educ., 93 F. Supp. 2d 649, 667 (E.D.N.C. 1999)); see, e.g., Perez v.

D.C. Dep't of Employment Servs., 305 F. Supp. 3d 51, 56 (D.D.C. 2018) (same). North Carolina

courts have recognized the same. See Moore v. City of Creedmoor, 481 S.E.2d 14, 22 (N.C. 1997)

(“[W]here the Governmental entity may be held liable for damages resulting from its official

policy, a suit naming public officers in their official capacity is redundant”).

       Here, the DSS employees represent that the official capacity claims against the DSS

employees are redundant with the claims against Cleveland County and thus should be dismissed.

See Doc. No. 80 at 6–7. In their response, the Klines completely fail to show—or even suggest—



                                                  3

      Case 1:19-cv-00197-MOC-WCM Document 90 Filed 06/02/20 Page 3 of 5
that any of the official capacity claims differ from the claims against the government entity, either

in terms of the allegations, legal standards, or relief. See generally Doc. No. 84. In fact, Plaintiffs

recognize “Cleveland County and the Individual DSS [employees], in their official capacities, are

one and the same.” Doc. No. 84 at 3.

       Because the official capacity claims are undisputedly redundant with the Cleveland County

claims, the Court will exercise its discretion and dismiss the redundant claims as a matter of

judicial economy. See, e.g., Mangum v. Town of Wrightsville Beach, No. 7:19-CV-29, 2019 WL

2246780, at *2 (E.D.N.C. May 23, 2019) (granting a motion to dismiss where plaintiffs failed to

dispute that the official capacity claims were duplicative with the government entity claims). 2




       2 Because Katie Swanson was only named in her official capacity, see Doc. No. 17, this
dismissal removes her as a party to this case, see Bray v. Town of Wake Forest, No. 5:14-CV-276,
2015 WL 1534515, at *4 (E.D.N.C. Apr. 6, 2015) (same).
                                                  4

      Case 1:19-cv-00197-MOC-WCM Document 90 Filed 06/02/20 Page 4 of 5
                                          ORDER

       IT IS, THEREFORE, ORDERED that the Motion to Dismiss the official capacity claims

against the DSS employees, Doc. No. 79, is GRANTED, and those claims are DISMISSED as

redundant with the claims against Cleveland County.

                                        Signed: June 2, 2020




                                              5

     Case 1:19-cv-00197-MOC-WCM Document 90 Filed 06/02/20 Page 5 of 5
